Appeal by the defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered June 10, 1987, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant—who conceded his fitness to stand trial and his ability to consult meaningfully with counsel—was competent to enter a plea of guilty under the circumstances (see, People v Francabandera, 33 NY2d 429; People v Owens, 111 AD2d 274). Further, the plea allocution satisfied the requirements of People v Harris (61 NY2d 9), in that the defendant was represented by counsel, acknowledged his guilt and pleaded guilty knowingly and voluntarily pursuant to a negotiated agreement under which he received the minimum permissible sentence. Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.